SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

706.1
KA 12-00770
PRESENT: SCUDDER, P.J., CENTRA, FAHEY, PERADOTTO, AND LINDLEY, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

VINCENT TORRES, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


J. SCOTT PORTER, SENECA FALLS, FOR DEFENDANT-APPELLANT.

WILLIAM J. FITZPATRICK, DISTRICT ATTORNEY, SYRACUSE (VICTORIA M. WHITE
OF COUNSEL), FOR RESPONDENT.


     Appeal from a resentence of the Onondaga County Court (William D.
Walsh, J.), rendered July 6, 2011. Defendant was resentenced upon his
conviction of burglary in the second degree.

     It is hereby ORDERED that the resentence so appealed from is
vacated.

     Same Memorandum as in People v Torres ([appeal No. 1] ___ AD3d
___ [July 6, 2012]).




Entered:    July 6, 2012                           Frances E. Cafarell
                                                   Clerk of the Court